Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-16 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 and new claim 23 now recites that “the accessory mount is rigidly connectable to the lower anchor at each of the elevations” which is not disclosed 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 2,  the recitation, “Reply to Office Action dated May 26, 2021the accessory mount is movable relative to the upright support between at least two accessory mount elevations” is vague and indefinite as to whether it is the same accessory mount defined “elevations” currently recited in amended claim 1. Such double inclusion of the same elements makes the claim vague and indefinite.

Claim Rejections - 35 USC § 102

Claims 1-7, 9, 10, 12-14,16, and 21-25, as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US Patent no. 9644382). Regarding claims 1-7, 21 and 23 as illustrated below, Turner discloses a spa accessory mounting assembly comprising: a lower anchor (3 and 4 together, figure 1) having a horizontal foot (2) positionable under a spa; an upright support (22 illustrated below) having a lower portion connected to the lower anchor (connection at 13, figure 4), and an upper end (24, figure 4) .

    PNG
    media_image1.png
    697
    1158
    media_image1.png
    Greyscale



Regarding claims 9 and 25, Turner further discloses wherein the accessory engaging portion, the accessory engaging portion extending forward of the upright support 20engaging portion (see illustration above).  
Regarding claims 10, 22, and 24, Turner discloses wherein: the accessory engaging portion comprises a mounting bracket (see illustration above) for a spa cover lifter (intended use).  Turner’s mounting bracket is capable of being a point of attachment for a spa cover lifter to constitute “mounting bracket for a spa cover lifter”. 
Regarding claim 12, wherein: the accessory engaging portion comprises an umbrella mount (the mounting bracket illustrated above).  The mounting bracket of Turner is capable of being a point of attachment for an umbrella to constitute “an umbrella mount”.  
5 	Regarding claim 13, the spa accessory mounting assembly of claim 1, Turner discloses wherein: the accessory mount a towel rack (the arms with holes 23 is capable of supporting a towel to constitute a towel rack in the illustration above) extending forwardly of the upright support engaging portion.  
Regarding claim 14, the spa accessory mounting assembly of claim 1,Turner discloses wherein: the accessory mount comprises a spa accessory (the accessory engaging portion in the illustration above) 10extending forwardly of the upright support engaging portion.  
15Regarding claim 16, the spa accessory mounting assembly of claim 5,Turner discloses wherein: the lower anchor (see illustration above) has a height of between 15% and 50% of a height of the upright support.  

Claims 1, 3, 8-15, and 21-25 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al (US Patent no. 5507044).  Regarding claims 1, 3, 21, and 23,  Williamson discloses a spa accessory mounting assembly comprising: a lower anchor (16) having a horizontal foot (16) positionable under a spa (116); an upright support (28) having a lower portion connected to the lower anchor, and an upper end 5positioned above the lower anchor; and an accessory mount  (46) connected to the upright support, the accessory mounting comprising an upright support engaging portion (clamp shells of 46), and an accessory engaging portion (50 with hole to receive handle bar 52, figure 1), the accessory engaging portion comprising a horizontal mounting channel (horizontal bar 52 extends through horizontal through-hole/channel of 50, figure 1),  wherein the accessory mount (46) is movable relative to the lower anchor between at least two elevations, and the accessory mount is rigidly connectable to the lower anchor (via upright support 28 and fastener 38) at each of the elevations; wherein the upright support is freestanding from the lower anchor, absent destructive fasteners for fastening the upright support to a spa.  .  
Regarding claim 8,  Williamson discloses wherein: -3- 6668486U.S. Pat. App. No. 16/591,941Amendment dated June 29, 2021Reply to Office Action dated May 26, 2021 the accessory mount (46) overlays the upright support (28) and is slidable relative to the upright support between the at least two elevations.  
 	 Regarding claims 9 and 25, the spa accessory mounting assembly of claim 1, Williamson discloses wherein: the accessory engaging portion (50) extending forward of the upright support 20engaging portion (46).  
Regarding claims 10, 22, and 24, the spa accessory mounting assembly of claim 1, Williamson discloses wherein: the accessory engaging portion (50) comprises a mounting bracket (52,figure 2) for a spa cover lifter (intended use). Regarding 
Williamson’s mounting bracket is capable of being used as a spa cover lifter.   
Regarding claim 12, the spa accessory mounting assembly of claim 9, Williamson discloses wherein: the accessory engaging portion (50) comprises an umbrella mount (50 is capable of mounting a umbrella therein to constitute an umbrella mount).
5Regarding claim 13, the spa accessory mounting assembly of claim 1, Williamson discloses wherein: the accessory mount comprises a towel rack (52 is capable of supporting a towel to constitute a towel rack) extending forwardly of the upright support engaging portion.  
Regarding claim 14, the spa accessory mounting assembly of claim 1, Williamson discloses wherein: the accessory mount comprises a spa accessory (52) 10extending forwardly of the upright support engaging portion.  
Regarding claim 15,  the spa accessory mounting assembly of claim 9, Williamson discloses wherein: the upright support engaging portion (46, figure 1) comprises first and second laterally spaced apart C- channels (dividing collar 46 with a middle portion connecting two spaced C-clamp portions, figure 1) that receive the upright support (28) as the accessory mount slides vertically along the upright support.  

Response to Arguments

Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. Applicant’s basic argument that the amended language of claim 1 overcome the rejection under Turner or Williamson is not persuasive.  As discussed above, the amended language with “the accessory mount is rigidly connectable to the lower anchor at each of the elevations” is new matter in both independent claims 1 and 23. And as best understood, the claims are rejected under the cited references as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate stands and/or accessory holders of interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



khc